EXHIBIT 10.5

Hub Group, Inc.

Description of Executive Officer Cash Compensation

For 2013

Annual Cash Compensation

Base Salary

Set forth below are the 2013 base salaries of the Chief Executive Officer and
each of the four most highly compensated executive officers in 2012. The Company
considers various factors in assigning executive officers to specific salary
ranges, including job content, level of responsibility, accountability, and the
competitive compensation market. On an annual basis, all executive officers’
salaries are reviewed and adjusted to reflect individual performance and
position within their respective ranges.

Bonus Plan

Executive officers are eligible for annual performance-based awards under the
Company’s bonus plan, as are all salaried employees. For 2012, goals were
weighted upon achievement of targeted levels of earnings per share and, for some
executives, upon achievement of personal goals. The goals for 2013 will also be
similarly weighted.

Restricted Stock

The Company makes periodic grants of restricted stock to executive officers. The
grants of restricted stock made in early 2013 vest in equal installments over a
five year period beginning a year from the grant date.

David P. Yeager

Chairman and Chief Executive Officer

 

     Base  

2013

   $ 693,750   

Mark A. Yeager

Vice Chairman, President and Chief Operating Officer

 

     Base  

2013

   $ 565,000   

Terri A. Pizzuto

Executive Vice President, Chief Financial Officer and Treasurer

 

     Base  

2013

   $ 380,050   

James J. Damman

President – Mode Transportation

 

     Base  

2013

   $ 361,530   

Christopher R. Kravas

Chief Intermodal Officer

 

     Base  

2013

   $ 334,750   